Mr. Justice Musser
delivered the opinion of the court:
The appellee, as plaintiff below, brought this action to recover for services as a music teacher in defendant’s place of business. The defendant answered, admitting the services and alleging a settlement. A careful examination of the record in this case reveals that this appeal is without merit. The court properly defined the issues and the pleadings. On the question of settlement, the evidence was conflicting, and clearly preponderated in favor of the plaintiff. The judgment is, therefore, affirmed.

Affirmed.

Chief Justice Steele and Mr. Justice Bailey concur.